Citation Nr: 1419444	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-16 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to October 22, 2012, for service-connected peripheral vestibular disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
February 2008 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for "dizziness and lightheadedness," evaluated as 10 percent disabling, effective October 30, 2006.  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 10 percent.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO subsequently recharacterized this disability as stated above.  

In June 2012, the Board remanded this issue.  The appeal has been returned to the Board for further adjudication.  A December 2012 rating decision increased the evaluation to 30 percent disabling, effective October 22, 2012.


FINDING OF FACT

Prior to October 22, 2012, the Veteran's peripheral vestibular disability has been manifested by dizziness and occasional staggering.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent prior to October 22, 2012 for peripheral vestibular disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 3.102, 3.303, 3.321 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided notice in a letter dated in November 2006.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A September 2007 VA neurology treatment note shows the Veteran described brief episodes of lightheadedness and vertigo which began in service.  The neurologist opined that the Veteran's intermittent vertiginous episodes were likely related to the veteran's degeneration of the auditory vestibular nerve since they occurred at the time of his initial hearing damage and have been persistent and unchanging since that time.  In a February 2008 rating decision, the Veteran was granted service connection and a 10 percent rating for lightheadedness and dizziness, secondary to service-connected bilateral hearing loss, effective October 30, 2006.  

Under Diagnostic Code 6204, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness and a 30 percent evaluation will be assigned with dizziness and occasional staggering.  Thirty percent is the highest rating provided under this diagnostic code.  A note to Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87 (2013).  

In a March 2008 statement, the Veteran's wife reported that she witnessed the Veteran's dizzy spells.  She stated that they were not brought on by anything in particular, lasted seconds, and she could tell when he was having one because he had to stop whatever he was doing and steady himself.  In a March 2008 statement, the Veteran also reported that at times his dizzy spells were so severe that if he was standing it would cause him to stagger.  

At a January 2009 VA examination, the Veteran reported a history of imbalance or gait problems since the 1970's lasting minutes or less per episode.  The examiner noted that there were no signs of a staggering gait or imbalance.  

In March 2009, the Veteran submitted a log of his dizzy spells for the months of January to March 2009.  He had several dizzy spells during this time, during several of which he either had to sit down to regain his composure, the dizzy spell made him stagger and nauseous, or he had to lean against something to get his balance.  

At an August 2009 VA examination, the Veteran reported a history of balance or gait problems.  On physical examination the examiner noted there were signs of balance disturbance.  However, when noting if there were signs of a staggering gait or imbalance, the examiner stated no.  Based in part on that contradiction, in June 2012 the Board remanded the issue so the Veteran could be afforded a new examination with clear findings.  

In an October 2012 VA examination, the examiner noted episodes of dizziness lasting 15 to 30 seconds in which the Veteran must stop walking due to the imbalance.  On physical examination, the Veteran had a normal gait and limb coordination test.  Additionally, no vertigo was noted during the examination.  The examiner opined that the Veteran's peripheral vestibular disability was at least as likely as not productive of dizziness and/or occasional staggering.  The rationale provided was that his symptoms of dizziness and occasional staggering are consistent with and typical for peripheral vestibular disorder.  The examiner went on to state that no other cause has been found for the Veteran's long term symptoms of dizziness and staggering.  Based on the examiner's opinion, in a December 2012 rating decision, the Veteran's peripheral vestibular disability rating was increased to 30 percent disabling effective October 22, 2012.  The Veteran concurred with the increased rating but disagreed with the effective date.  

Throughout the appeal, the Veteran has provided a consistent history of balance or gait problems.  The Veteran and his wife submitted statements as to the effect of his dizzy spells on his balance.  The Veteran is competent to report history and symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  A VA examiner has found that the Veteran's symptoms of dizziness with occasional staggering are typical of peripheral vestibular disorder and there is no evidence to the contrary.  

Given the above history, which is uniform in documenting a problem with dizziness and also contains credible evidence of occasional staggering and loss of balance, the Board finds that the evidence as to whether the Veteran's service connected peripheral vestibular disorder meets the criteria for a higher, 30 percent, rating prior to October 22, 2012 is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes the criteria for an increased 30 percent rating for the period prior to October 22, 2012 are met.  There is no higher schedular rating for this disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.87, Diagnostic Code 6204 (2013).  Service connection is separately in effect for bilateral sensorineural hearing loss.  Examinations have not noted suppuration and the Veteran has not complained of such.

Additionally, the Board finds that at no point since the effective date of service connection has the Veteran's service-connected peripheral vestibular disability been shown to be so exceptional or unusual as to warrant the referral for consideration of the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  In this regard, the evidence does not show an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2013); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not show that the Veteran has been hospitalized for his service-connected peripheral vestibular disability.  There is no objective evidence revealing that his condition caused marked interference with employment, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected peripheral vestibular disability.  The rating schedule fully contemplates the described symptomatology.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008) (threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  

Under these circumstances, the Board must conclude that the criteria for an initial rating of 30 percent prior to October 22, 2012 for a peripheral vestibular disability have been met.  Therefore, the preponderance of the evidence supports the claim for an initial rating in excess of 10 percent prior to October 22, 2012 and the claim is granted.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

An initial rating of 30 percent prior to October 22, 2012, for service-connected peripheral vestibular disorder is granted, subject to the law and regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


